                                                        U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                        86 Chambers Street
                                                        New York, New York 10007

                                                        February 8, 2019

BY ECF

Hon. George B. Daniels
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

                Re:     Robert Salazar and Miriam Gonzalez v. United States,
                        17 Civ. 3645 (GBD) (OTW)

Dear Judge Daniels:

         This Office represents the United States of America in the above-referenced case, in which
Plaintiffs allege that the United States was negligent in failing to timely diagnose Plaintiff Robert
Salazar’s lung cancer while he was receiving medical care at the U.S. Department of Veterans
Affairs, New York Harbor Healthcare System. I write in response to Plaintiffs’ letter dated
February 1, 2019, requesting an order from the Court permitting Plaintiffs to file an amended
complaint (Dkt. No. 70), and Plaintiffs’ letter dated February 5, 2019, seeking to reopen
discovery.1 For the reasons discussed below, the United States may be amenable to Plaintiffs
amending their complaint for the limited purpose of changing the case caption and adding a
wrongful death cause of action, but cannot consent to the filing of an amended complaint without
first seeing the changes Plaintiffs propose. The United States intends to oppose Plaintiffs’ request
to reopen discovery in order to take extensive additional discovery that Plaintiffs offer no excuse
for failing to take during the allotted time, as well as their request to file a motion for summary
judgment months after the deadline for doing so.

        Plaintiffs’ Request to Amend the Complaint

        As an initial matter, it is unclear whether Plaintiffs intend for their letter, which is docketed
as a letter motion, to serve as a motion to amend the complaint or a request for a pre-motion
conference. If the former, Plaintiffs’ letter is improper because it contains virtually none of the
components required of a motion by the Federal Rules of Civil Procedure and the Local Rules —
indeed, it fails even to include the proposed amended pleading. See Fed. R. Civ. P. 7(b)(1); Local

1
  While Plaintiffs addressed these letters to Your Honor, the matters appear to fall within the
Court’s March 19, 2018, referral to Judge Wang for General Pretrial, “include[ing] scheduling,
discovery, [and] non-dispositive pretrial motions.” (Dkt. No. 27.) The United States has addressed
its response to Your Honor because Plaintiffs did so in their letters, but will redirect this letter to
Judge Wang if so directed.
The Honorable George B. Daniels
Page 2

Civ. Rule 7.1; see also S.D.N.Y. ECF Rule 13.1 (listing permitted letter motions).2 If the latter,
Plaintiffs’ letter is improper because it does not request a conference or seek leave to file a motion
to amend the complaint,3 and because Your Honor’s Individual Rules and Practices (“Individual
Practices”) do not, at any rate, require pre-motion conferences for motions to amend. See
Individual Rules and Practices of Judge George B. Daniels, Section IV.

        With regard to the substance of Plaintiffs’ February 1, 2019, letter, on December 26, 2018,
during the lapse in Government funding (see Dkt. No. 65), Plaintiffs’ counsel sent the United
States a letter by mail asking that the United States sign a proposed stipulation to amend the
complaint to change the case caption and add a wrongful death cause of action. The letter enclosed
a hard copy of the proposed amended complaint, but did not include a redline reflecting the
changes Plaintiffs proposed to make. With the same letter, Plaintiffs enclosed the report of an
expert whom Plaintiffs did not identify during the course of expert discovery, which closed on
June 18, 2018, or in the parties’ Proposed Joint Pre-Trial Order, filed on August 9, 2018 (Dkt. No.
53), but whom Plaintiffs stated in their December 26, 2018, letter “will testify as an expert witness
on behalf of plaintiff regarding the issues in this case.” In response to Plaintiffs’ December 26,
2018, letter, I informed Plaintiffs’ counsel that the United States was in theory amenable to
agreeing to allow Plaintiffs to amend the complaint to change the caption and add a wrongful death
cause of action, but because the proposed amended complaint appeared to contain other changes,
I requested to see a redline comparing the amended complaint to the original complaint. 4
Additionally, I requested that Plaintiffs include in the proposed stipulation a provision indicating
that, by agreeing that Plaintiffs could amend the complaint for the specified limited purposes,
Defendants did not consent to reopen discovery. Plaintiffs’ counsel refused to include such a
provision in the stipulation or to provide a redline of the proposed amended complaint, and instead
filed Plaintiffs’ letter with the Court.



2
  Such components would include, for example, a declaration certifying that the documents
included with Plaintiffs’ letter are true and correct copies of the relevant documents. See Local
Rule 7.1(a)(3).
3
  As discussed in more detail below, trial in this case was previously scheduled for September 4,
2018, but, on August 28, 2018, was adjourned due to Mr. Salazar’s death. (See Dkt. No. 62).
Accordingly, the case is well past the point when a party may amend its pleading as a matter of
course. See Fed. R. Civ. P. 15. While Plaintiffs do not cite the Federal Rules of Civil Procedure,
and instead attempt to rely on the New York Civil Practice Law and Rules, they appear to recognize
that they cannot amend their complaint without the United States’ written consent or leave of the
Court, upon notice and motion. See also Fed. R. Civ. P. 25(a) (substitution in case of death).
4
 Though not required by Your Honor’s Individual Practices, such a request is reasonable and
commonly imposed by judges in this district. See, e.g., Individual Practices of Hon. Valerie
Caproni, § 1.F (“If the Plaintiff moves for leave to amend its pleading, the Plaintiff must include
as an exhibit to its motion a redlined version of the proposed amended pleading comparing the
proposed revisions to the prior version of the pleading.”); Individual Practices of Hon. Paul G.
Gardephe, § 6.C (“Courtesy copies of amended pleadings should be accompanied by a blackline
showing all changes from the previously filed pleading.”).
The Honorable George B. Daniels
Page 3

        As conveyed to Plaintiffs’ counsel, the United States would be amenable to agreeing to
allow Plaintiffs to amend their complaint for the limited purpose of changing the caption and
adding a wrongful death cause of action. Additionally, as discussed in more detail below, whether
or not Plaintiffs amend the complaint, the United States does not consent to reopening discovery
to permit Plaintiffs to serve the additional expert report, or for the other purposes they appear to
contemplate.

        Plaintiffs’ Request to Re-Open Discovery and Move for Summary Judgment

        Like Plaintiffs’ February 1, 2019, letter, their February 4, 2019, letter does not make clear
whether it is intended to serve as a motion to re-open discovery or a request for a pre-motion
conference, particularly as the letter is docketed as neither, but instead as a “Letter Motion for Oral
Argument.” Because Your Honor’s Individual Practices require pre-motion conferences for
discovery motions, see Section IV.A, the United States will treat Plaintiffs’ letter as a request for
a pre-motion conference. The United States will be prepared to address Plaintiffs’ anticipated
motion in more detail at that conference, but a brief response to the points in Plaintiffs’ letter is set
forth below.

        Plaintiffs filed this suit on May 15, 2017. Over the course of the following year, the parties
engaged in extensive discovery, including eleven fact depositions, the exchange of reports from
each parties’ expert witnesses, and the United States’ depositions of the two expert witnesses
Plaintiffs identified. Plaintiffs chose not to depose the United States’ expert, Dr. Ashish Saxena.
Discovery closed on June 18, 2018. (Dkt. No. 47.) The Court’s scheduling order provided that
dispositive motions, if any, were to be filed by July 18, 2018. (Id.) Plaintiffs elected not to file
any dispositive motion, and trial was scheduled for September 4, 2018. (July 11, 2018, Minute
Order.) On August 9, 2018, the parties filed their Proposed Joint Pre-Trial Order. (Dkt. No. 53.)
In summarizing their claims, Plaintiffs alleged that “the defendant, through its medical employees,
failed to diagnose Mr. Salazar with clinical stage 1 lung cancer in October 2015 and as a result of
such failure, Mr. Salazar was deprived of treatment which more likely than not would have yielded
a high cure rate.” (Id. at 2.) Plaintiffs asserted that Mr. Salazar’s cancer had “since progressed to
incurable Stage IV,” and that the alleged delay in diagnosis “more likely than not was a proximate
cause of [this] worsened prognosis.” (Id.) Plaintiffs further alleged that “Plaintiff Miriam
Gonzalez is Mr. Salazar’s wife and she has sustained loss of services damages.” (Id.) Plaintiffs
designated one expert witness, Dr. Edward Gelmann, an oncologist. (Id. at 8.) On August 28,
2018, one week before trial was scheduled to begin, Plaintiffs’ counsel informed the Court that
Mr. Salazar had been hospitalized and was not expected to survive the week, and trial was
adjourned to permit Ms. Gonzalez to apply to the surrogate’s court to be appointed as executrix of
her husband’s estate. (See Dkt. No. 62; Dkt. No. 64) On December 31, 2018, Plaintiffs’ counsel
informed the Court that that process is complete. (Dkt. No. 64.)

        Plaintiffs now seek to reopen discovery for broad purposes, including deposing an
unidentified number of additional fact witnesses, designating an unidentified number of additional
expert witnesses, and deposing the United States’ expert witness, whom they previously elected
not to depose. Plaintiffs also request leave to move for summary judgment, which they previously
elected to forego. Plaintiffs have failed to articulate, much less substantiate, why they are entitled
to this radical relief at the point when the case is ready for trial and where the only intervening
event was the anticipated passing of Mr. Salazar.
The Honorable George B. Daniels
Page 4

        While Plaintiffs suggest “it seems elementary” that they should be granted the relief they
seek (Dkt. No. 71 at 1), a party seeking to alter the discovery deadlines set by the Court bears the
burden of showing good cause for doing so. See Fed. R. Civ. P. 16(b)(3)(A); McKay v. Triborough
Bridge and Tunnel Auth., No. 05 Civ. 8936 (RJS), 2007 WL 3275918, at *1 (S.D.N.Y. Nov. 5,
2007). In order to make this showing, “[t]he moving party must show that even if it had exercised
diligence, it could not have met the deadline set by the court.” Lopez v. Ramos, No. 11 Civ. 7790
(NSR), 2013 WL 6912692, at *4 (S.D.N.Y. Dec. 30, 2013). Although “the primary consideration
is whether the moving party can demonstrate diligence,” Kassner v. 2nd Ave. Delicatessen Inc.,
496 F.3d 229, 244 (2d Cir. 2007), other factors that courts in this Circuit consider in determining
whether to modify a scheduling order by reopening discovery include “(1) the imminence of trial;
(2) whether the request is opposed; (3) prejudice to the non-moving party; (4) whether the moving
party foresaw the need for additional discovery, in light of the discovery deadline set by the court;
and (5) whether further discovery is likely to lead to relevant evidence.” Jeannite v. City of N.Y.
Dep’t of Bldgs., No. 09 Civ. 3464 (DAB) (KNF), 2010 WL 2542050, at *2 (S.D.N.Y. June 21,
2010). Each of these factors weighs against permitting Plaintiffs to reopen discovery.5

         First, Plaintiffs have not made any showing that they exercised diligence but were unable
to meet the original discovery deadline or that the discovery they now seek was unforeseeable.
Indeed, Plaintiffs have largely failed to articulate what additional discovery they purportedly need,
much less why that discovery is relevant or they could not have foreseen the need for that discovery
prior to the deadline, many months ago. As an initial matter, while claiming to need to depose
multiple additional fact witnesses, Plaintiffs neither identify any such witnesses, nor explain the
sudden need for their testimony. Similarly, Plaintiffs state that they have retained multiple
additional expert witnesses but identify only one—an expert who would purportedly opine on the
economic value of Ms. Gonzalez’s claim for loss of services and consortium.6 Ms. Gonzalez has
asserted a loss of services and consortium claim throughout the case, however, and Plaintiffs took
the position before Mr. Salazar passed away that his condition was incurable. Indeed, the initial
trial date was set based on Plaintiffs’ representation that Mr. Salazar might have a very short life
expectancy at that point. (See Transcript of July 11, 2019, Status Conference at 4-5.) Accordingly,
there is no reason Plaintiffs could not have identified the purported need for this expert before or
during the period for expert discovery. Plaintiffs’ need for this expert is also undermined by the

5
  The sole case Plaintiffs cite merely serves to highlight this point—in Bakalar v. Vavra, the court
denied defendants’ motion to reopen discovery after a bench trial, appeal, and remand, to present
testimony from two additional expert witnesses, on the ground that defendants could have
identified the need for the experts during the allotted time and therefore failed to establish
diligence. 851 F. Supp. 2d 489, 493-94 (S.D.N.Y. 2011), aff’d, 500 F. App’x 6, 9 (2d Cir. Oct.
11, 2012).
6
  The additional expert whom Plaintiffs purported to designate in their December 26, 2018, letter
to the United States is a radiologist, who, based on the enclosed report, would apparently be
expected to opine on Mr. Salazar’s October 7, 2015 chest x-ray and respond to the opinions of the
United States’ expert, Dr. Ashish Saxena, regarding that x-ray, all of which were available well in
advance of the close of discovery eight months ago. This proposed expert’s testimony has no
connection whatsoever to the fact that Mr. Salazar has now passed away, and Plaintiffs have
offered no reason they could not have identified this expert during the discovery period.
The Honorable George B. Daniels
Page 5

fact that Mr. Salazar retired several years before the events at issue in this lawsuit, and Ms.
Gonzalez has never identified or sought economic damages arising from her loss of consortium
claim. See generally United States’ Pretrial Memorandum (Dkt. No. 59), at 17-18. Plaintiffs also
offer no justification for their untimely request to reopen discovery to depose the United States’
expert, despite previously electing not to.

        Second, the case is ready for trial, Plaintiffs’ request is opposed, and allowing Plaintiffs to
effectively redo discovery would be extremely prejudicial to the United States, which would need
to engage in costly and burdensome additional discovery to respond to Plaintiffs’ new requests
and depose their new expert witness(es), and would suffer significant additional delay. See, e.g.,
Design Strategies, Inc. v. Davis, 367 F. Supp. 2d 630, 648 (denying defendants’ request to
introduce testimony of previously unidentified expert at trial because, “[t]o reopen discovery to
address a new subject and to require Defendants to investigate [the expert’s] qualifications . . . at
this late date would prejudice Defendants and unduly delay a final resolution of this matter.”).
Moreover, any relevance of the discovery now sought is only by virtue of Plaintiffs’ own failure
to timely take discovery during the entire year it was permitted, and it is Plaintiffs — not the United
States — who must bear the consequences of that decision.

        Finally, in addition to seeking to reopen discovery, Plaintiffs assert in their letter that they
are “reasonably confident that a valid and meritorious motion for Summary Judgment on the issue
of causation will be dispositive of the contested liability issue in this case.” (Dkt. No. 71 at 2.)
Plaintiffs offer no reason they could not have made such a motion during the allotted time, and
none is apparent since the relevant facts and law impacting any causation determination in this
matter have not changed as a result of the anticipated passing of Mr. Salazar. Accordingly,
Plaintiffs cannot demonstrate good cause in support of their request to alter the scheduling order
for this purpose, either. See, e.g., Chin Yong Kim v. Napolitano, No. 16 Civ. 9516, 2018 WL
5818095, at *1 (S.D.N.Y. Aug. 17, 2018) (plaintiff who failed to move for summary judgment or
seek extension prior to deadline failed to demonstrate good cause to modify schedule to permit
him to file motion). Moreover, any such summary judgment motion would inevitably come down
to an assessment of competing expert opinions — i.e., the weighing of expert testimony that is
committed to the finder of fact. See In re Celestica Inc. Sec. Litig., No. 07 Civ. 312 (GBD), 2014
WL 4160216, at *13 & n.16 (S.D.N.Y. Aug. 20, 2014) (denying summary judgment as to causation
because “the general rule is that courts should not grant summary judgment when the parties
produce competing expert analyses”); see also Nimely v. City of New York, 414 F.3d 381, 397-98
(2d Cir. 2005) (“It is a well-recognized principle of our trial system that ‘determining the weight
and credibility of [an expert witness’] testimony . . . belongs to the jury . . . .”).
The Honorable George B. Daniels
Page 6

      We thank you for your attention to this matter.

                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney for the
                                             Southern District of New York

                                        By: /s/ Rachael L. Doud
                                            RACHAEL L. DOUD
                                            ANTHONY J. SUN
                                            Assistant United States Attorneys
                                            86 Chambers St., 3rd Floor
                                            New York, New York 10007
                                            (212) 637-3274/2810

cc:   Counsel of record (by ECF)
